Ter,Ral, J.,
delivered the opinion of the court.
If the contract between Vose & Sons, of Boston, and Houck & Co., of Memphis, were, for any cause, illegal, such illegality could not affect the contract between Houck & Go. and O. E. Wright, because it is collateral to it. 2 Beach Mod. Law of Contracts, sec. 1589.
But the arrangement between Vose & Sons and Houck & Co. is entirely legal. It does not operate to suppress competition, nor to regulate the production or sale of any commodity. As said by counsel of appellant, its purpose is to facilitate and advance the sale of pianos. It .is Yose & Sons regulating their own business, endeavoring thereby to sell as many pianos as possible, and on the best terms for themselves and their customers. Instead of having an agent in every county in North Mississippi, which might be burdensome, or perhaps ruinous *483to tbe'ir business, they have an agent in a trade center, Memphis, where they think they can conduct their business to advantage; and the Memphis agent canvasses the territory assigned to them, for the sale of their pianos, and when one is ordered they become responsible for the price of it.
The Memphis house could not afford to take an agency, and send out canvassers -for the sale of the pianos, if they were to be met everywhere by other agents of Yose & Sons engaged in competition with them in the same • business, and so the arrangement they make is mutually advantageous to both parties, and gives equal opportunities for all persons to purchase Yose & Sons pianos, and upon the most reasonable terms.
The legislature, by the chapter on trusts and combines, did not intend to debar a person from conducting his own private business according to his own judgment. Indeed there is no law, federal or state, that requires a person to sell his goods, against his will, to any other person, or to send agents abroad to seek business, or even to compel him to employ agents in the conduct of his business: Thesé are matters of private judgment and discretion, which belong to every citizen by the laws of nature; they are rights inherent in every freeman, which no human law can rightly supersede or impair.
The plaintiff below by his evidence before the court entitled himself to a judgment, and the contentions of the defendant are without merit.

Reversed and remanded.